PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOZKURT, Ayhan
Application No. 15/909,498
Filed: 1 Mar 2018
For: RESIN COMPOSITE AND RESTORATION CONTAINING AZOLE-FUNCTIONALIZED SILICA
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 28, 2021, to revive the above-identified application 

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice of File Corrected Application Papers, mailed April 27, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice and for failure to timely pay the issue fee as required by the Notice of Allowance mailed February 4, 2020.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is 
May 5, 2020. A Notice of Abandonment was mailed on October 19, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawing sheets and issue fee payment of $500, (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the reply is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.





This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET